DETAILED ACTION
Notice to Applicant
Claims 1-12 are pending and are examined herein. This is the first action on the merits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Oury (US 2012/0028097 to Oury).
	Regarding Claim 1, Oury teaches:
a plurality of stacked battery cells each having a pair of electrode leads 22/24 (paras 0023-0025)

    PNG
    media_image1.png
    1085
    767
    media_image1.png
    Greyscale

a plurality of cell cartridges, or frames 12, each configured to cover a protruding portion of one of the electrode leads (Fig. 1, para 0020)
and a plurality of block bus bars 92/94 provided to the plurality of frames and connected to the leads, each of the bus bars having a guide coupling formed on at least one side thereof to protrude along a stacking direction (Fig. 9, para 0028)
	Regarding Claim 2, Oury teaches:
wherein the plurality of bus bars are each formed in a predetermined length along a longitudinal direction of the plurality of cell cartridges (e.g. Fig. 9) and wherein the guide couplings provided to one end of the bus bars 
	Regarding Claim 3, Oury teaches:
wherein the plurality of cell cartridges are stacked, and the guide couplings are coupled to adjacent facing bus bars in the stacking direction (Fig. 9)
	Regarding Claim 4, Oury teaches:
wherein the guide couplings of the plurality of bus bars includes a male coupling at one side in the stacking direction and a female coupling at another side in the stacking direction (Fig. 9, para 0028)
	Regarding Claim 7, Oury teaches:
wherein the plurality of cells include electrode assemblies (abstract, etc.), a battery case or pouch for containing the electrode assemblies (para 0020), and a pair of electrode leads 22/24 protruding from both ends of the case (Fig. 1)
wherein two frames are mounted on either side of the pair of electrode leads and the case terraces (Figs. 1-3)
	Regarding Claim 8
wherein each battery cell case includes an accommodation space and case terraces configured to extend from both ends with the leads protruding from the terraces, and wherein two frames support either side of the electrode leads (Fig. 1, etc.)
	Regarding Claim 9, Oury teaches:
wherein each frame includes a broadly defined “accommodation groove” formed at one surface thereof and jutting out from the fame for accommodating one of the electrodes leads and one of the case terraces (Fig. 1, etc.)
	Regarding Claim 10, Oury teaches:
a bus bar placing portion provided to the accommodation groove jutting out from the frame (Fig. 1, etc.)
	Regarding Claims 11 and 12, Oury teaches:
wherein the battery module is to be used in an electric vehicle (para 0002), understood to implicitly disclose a “pack case” in a broad sense that protects the battery module from the outside and separates it from other vehicle components (see e.g. paras 0002-0004)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ahn (US Patent No. 8,980,465 to Ahn et al.) in view of Enomoto (US 2020/0083514 to Enomoto et al.) with reference to Eom (US 2016/0254505 to Eom et al.) for evidence of ordinary skill in the art.
	Regarding Claim 1, Ahn teaches:
a battery module comprising a plurality of battery cells stacked to be electrically connected to each other, each cell having a pair of electrode leads 110/120 (Fig. 2, abstract)

    PNG
    media_image2.png
    1078
    784
    media_image2.png
    Greyscale

a plurality of cell cartridges or frames 210/20
and a plurality of bus bars 310/320 provided to the plurality of cell cartridges and connected to the electrodes (Fig. 2, column 6)
	Ahn does not explicitly teach:
each bus bar having a guide coupling formed on at least one side thereof to protrude along the stacking direction
	Enomoto, however, from the same field of invention, regarding a cell stack, teaches electrical connections 26/27 between stacked cells, wherein the connections have guide couplings formed on at least one side thereof to protrude along the stacking direction (Fig. 3, paras 0033-0040)

    PNG
    media_image3.png
    929
    632
    media_image3.png
    Greyscale

KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 2, Ahn teaches:
wherein the bus bars are formed in a predetermined length along a longitudinal direction of the cells (Fig. 2)
	Although Ahn does not teach guide couplings provided at one end of the plurality of bus bars, Enomoto teaches such couplings being formed at outer end of the electrical connectors (see Fig. 3), and typically connections are joined at an outer side of conventional cell stacks in the art. It would have been obvious to one of ordinary skill in the art to provide the couplings near the outermost ends of the bus bars in order to join the cells at the outer edge of the stack. 
	Regarding Claims 3 and 4, Enomoto renders obvious:
guide couplings joining in a male/female configuration in the stacking direction
	It would have been obvious to one of ordinary skill in the art to provide similar guide couplings on the bus bars of Ahn, with the motivation to more easily couple stacked cells. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claims 5-6, Ahn teaches:
wherein the bus bars are ultimately connected to an external power source, as was conventional in the art (column 1)
	Ahn does not explicitly teach:
a bi-coupling protruding in the stacking direction and configured to be disposed at an outermost side
	Although Ahn does not teach guide couplings provided at one end of the plurality of bus bars, Enomoto teaches such couplings being formed at outer end of the electrical connectors (see Fig. 3), and typically connections are joined at an outer side of conventional cell stacks in the art. It would have been obvious to one of ordinary skill in the art to provide the couplings near the outermost ends of the bus bars in order to join the cells at the outer edge of the stack. 
	Enomoto teaches series connections with each coupling having only coupling attachment, though series and parallel connections were common in the art. It was conventional in the art to connect cells in parallel to increase current output and power for larger series/parallel configurations in battery packs subject to routine engineering considerations of  desired voltage/amperage. It would have been obvious to one of ordinary skill in the art to provide bi-directional female/male couplings from both sides in the stacking direction in order to effect a parallel connection between cells. A structure or method step that is obvious to try— such as one that is chosen from a finite number of identified, predictable solutions, with a reasonable expectation of success, has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 7, Ahn teaches:
battery cells with electrode assemblies in cases with leads protruding from end 
	Although Ahn does not teach that the electrode leads protrude from both ends, Enomoto does, in an alternative, well-known configuration that would have been obvious to use in different pack architectures or with different battery cells commercially available. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). It further would have been obvious that in a cell stack two of the cell cartridges would form stack ends to be mounted to a battery case. See the battery pack in Eom, for KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	Regarding Claim 8, Ahn teaches:
battery cells with case having accommodation spaces for electrode assemblies and case terraces configured to extend with cell tabs wherein the cartridges support either side of the terrace associated with an electrode lead
	Ahn does not teach the terraces extending from both sides, though Enomoto does (as does Oury, cited above). Such terraces were convention in the art and would have been obvious to one ordinary skill in the art, for reasons recited above pertaining to claim 7. Simple substitution of one known element for another to obtain predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).
	Regarding Claim 9, Ahn teaches:
wherein each cell cartridge or frame includes an accommodation groove formed at one surface thereof for accommodating one of the leads and one portion of the terrace (Figs. 1-4)
	Regarding Claim 10, Ahn teaches:
a bus bar placing portion provided in the accommodation groove (Figs. 4-7, etc.)
	Regarding Claims 11-12, Ahn teaches:
use in a large energy storage device (column 1 lines 15-25)
	Providing a battery module with a larger pack case for use in a vehicle or the like was conventional in the art. See e.g. Eom (abstract, Figs.) for evidence of this. Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to be obvious. See KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). 
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723